Citation Nr: 0813568	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a jaw 
injury with loss of teeth.  

5.  Entitlement to service connection for residuals of cold 
injuries to the upper and lower extremities, claimed as 
arthritis of the knees, peripheral neuropathy, peripheral 
vascular disease, onychomycosis of the feet, joint pain, and 
cold sensitization.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 1949 
and from July 1949 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying each of the veteran's 
claims for service connection identified on the title page of 
this document.  Certification of the instant appeal to the 
Board was effectuated by the RO in Houston, Texas, in 
September 2007.  

Received by the Board in January 2008 was the veteran's 
motion to advance his case on the Board's docket due to 
advancing age.  Such motion was granted by the Board in April 
2008, and expedited consideration of the veteran's appeal has 
followed.  

The issues of the veteran's entitlement to service connection 
for service connection for residuals of a jaw injury with 
loss of teeth and for residuals of cold injuries to the upper 
and lower extremities, claimed as arthritis of the knees, 
peripheral neuropathy, peripheral vascular disease, 
onychomycosis of the feet, joint pain, and cold 
sensitization, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran gives a history of being exposed to several 
in-service stressors, to include in one case under combat-
like conditions while on active duty; however, medical and 
psychiatric treatment records dated in recent years, to 
include multiple mental status examinations, rule out a 
current diagnosis of PTSD as defined by the applicable 
diagnostic criteria.  

2.  The service medical records show no hearing loss or 
tinnitus in either ear; there is no post-service medical 
evidence of either disability until decades post-service; the 
only competent opinions addressing the question of a nexus 
between the veteran's prolonged exposure to excessive noise 
during service and his current hearing loss and tinnitus 
weighs against the contended causal relationships.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).  

2.  Neither bilateral hearing loss nor tinnitus was incurred 
in or aggravated by service, nor may a sensorineural hearing 
loss of either ear be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims for service connection, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
appellant was provided to him through the RO's letter of June 
2005.  The appellant was thereby notified that he should 
submit all pertinent evidence in his possession.  The record 
further reflects that the veteran was advised of the Court's 
holding in Dingess/Hartman by the RO's correspondence, dated 
in March 2006.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant prior to the RO's 
initial adjudication of the claims for service connection in 
March 2006, in accord with Pelegrini.  Notice of the holding 
in Dingess-Hartman was provided subsequent to the foregoing 
initial adjudication.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a statement 
of the case by the RO in June 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case or supplemental statement of the case 
to cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issue on appeal, in view of the fact that the record does not 
identify a diagnosis of PTSD or competent evidence of a nexus 
between the veterans's hearing loss and tinnitus and his 
periods of military service.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes at least a portion of the 
veteran's service medical records, it also being noted that 
the National Personnel Records Center (NPRC) determined in 
this case that some of the veteran's service records may have 
been lost in a fire at that facility some time ago.  The 
claims folder also includes records compiled by a private 
audiologist during post-service years, as well as the reports 
of two VA audiological examinations and a variety of VA 
outpatient treatment records.  The veteran's hearing loss and 
tinnitus are not apparent in medical evidence of record until 
decades post-service and the only competent opinions that 
address the question of a nexus weigh against a finding that 
either tinnitus or hearing loss is causally linked to 
service.  VA medical and psychiatric records dated from 2005 
to 2007, to include multiple mental status evaluations, fail 
to show that the veteran meets all of the diagnostic criteria 
for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  Given that there 
is ample competent evidence of record to render an appellate 
decision, there is no duty to provide another examination or 
to obtain any additional medical or psychiatric opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Service Connection:  PTSD

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Service connection for PTSD 
requires a verified stressor unless the veteran engaged in 
combat and such combat is the alleged stressor.  Id.  

It is not entirely clear whether the veteran engaged in 
combat during World War II, although the facts that his 
service personnel records reflect that he was an aircraft 
technician and did not receive any decorations or medals 
evincing combat duty weigh against such a finding.  However, 
the primary impediment to a grant of service connection for 
PTSD is the absence of competent evidence of a diagnosis of 
PTSD.  Even if there were a showing of combat and a combat-
related stressor warranting application of 38 U.S.C.A. 
§ 1154(b), that statute does not address the questions of the 
existence of a current disability or of a nexus between such 
disability and service, both of which are still required for 
a grant of service connection for PTSD.  38 C.F.R. 
§ 3.304(f).

The veteran avers that he was subject to three in-service 
stressors, one being the crash of a plane returning from a 
mission in a thick fog, one being his exposure to hand thrown 
bombs from a small aircraft, and one being his witnessing of 
the unprovoked shooting of a native rice farmer by the 
veteran's base commander.  He further alleges that he has 
been bothered by intrusive thoughts, dreams, and flashbacks 
of those incidents since their occurrence and that he 
recently began treatment of his resulting PTSD at VA medical 
facilities.  

Notwithstanding the veteran's allegations, VA treatment 
records compiled during the period from 2000 to 2004 disclose 
that he was routinely screened for mental illness, including 
depression, and during those years and such screens were all 
negative.  PTSD-related complaints were initially identified 
to attending VA medical personnel in 2005 and the veteran 
underwent regular mental status evaluations during 2005, 
2006, and 2007, all of which failed to identify a diagnosis 
of PTSD meeting the requirements of 38 C.F.R. §§ 3.304(f), 
4.125(a).  The pertinent impressions were of depression, not 
otherwise specified, and "PTSD symptoms".  There is 
otherwise no showing by competent evidence of a diagnosis of 
PTSD.  In view of the foregoing, the Board must conclude that 
the overwhelming preponderance of the evidence is against a 
finding that the veteran meets all of the criteria for a 
current diagnosis of PTSD.  Id.

Notice is taken that the veteran himself offers an opinion 
that he suffers from PTSD due to one or more in-service 
stressors.  However, the record fails to indicate that the 
veteran is in possession of the necessary medical background 
or training as to render competent his opinions as to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As the record does not include 
competent evidence denoting a current diagnosis of PTSD, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for PTSD.  Since the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not applicable and the claim 
for service connection for PTSD must be denied.  Boyer, 
Mercado-Martinez, supra.  

Service Connection:  Bilateral Hearing Loss and Tinnitus

Allegations are advanced by the veteran that he has been 
bothered by a ringing in his ears since he served on active 
duty and he describes the sound as a whirring noise similar 
to the idling of an aircraft.  He further alleges that he has 
hearing loss in both ears of many years' duration.  It is 
also set forth that his post-service employment was as a 
service writer for a car dealership and that there was no 
significant noise exposure as part of that work or through 
recreational pursuits.  

The record reflects that veteran was on active duty for more 
than 6 years between May 1946 and December 1952 and his 
military occupational specialty was that of an aircraft 
mechanic or maintenance technician.  He offers a credible 
account of his frequent location on the flight line without 
hearing protection.  Under these circumstances, in-service 
acoustic trauma is conceded.  

Service medical records are negative for complaints or 
findings of hearing loss or tinnitus, with all examinations 
showing whispered and/or spoken testing to be 15/15 in both 
ears.  There is otherwise no showing of a sensorineural 
hearing loss of either ear within the one-year period 
following each discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (where a veteran served 
90 days or more during a period of war, or during peacetime 
after December 31, 1946, and a chronic disease, such as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service).  

Medical assistance is shown to have been initially sought for 
ear complaints from a private audiologist in March 2005, 
decades post-service, when the veteran reported a lengthy 
history of hearing loss and tinnitus.  Audiometric testing 
was noted to identify a mild sensorineural hearing loss of 
both ears.  Pure tone losses for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz of the 
right ear were at 30 decibels or more and a loss of 40 
decibels at 4000 Hertz of the left ear were obtained, thus 
meeting the criteria for hearing loss for VA purposes, per 
38 C.F.R. § 3.385.  

On a VA audiological examination in February 2006, which was 
conducted without the veteran's claims folder, but with a 
copy of his separation medical examination from 1952, 
revealed mild to moderate sensorineural hearing loss of both 
ears, meeting the definition of hearing loss for VA purposes.  
Complaints of buzzing in each ear, beginning 15 to 20 years 
prior thereto, were reported.  The examiner noted the 
veteran's prior history of noise exposure in the military, 
but also pointed out that the reported onset of his hearing 
impairment occurred approximately forty years after leaving 
military service and that his separation medical examination 
in 1952 failed to raise any concern about the existence of 
hearing loss at the time of service separation.  On that 
basis, it was the examiner's opinion that it was not at least 
as likely as not that the veteran's hearing loss and tinnitus 
were related to his military experience.  

The veteran's military records were thereafter provided to 
the VA audiologist who evaluated the veteran in February 
2006.  That examiner noted in March 2006 that her opinion as 
to etiology was unchanged.  However, based on the findings 
from the private audiologist in March 2005, as referenced 
above, it was determined that further audiological evaluation 
was advisable.  

The veteran was again examined by a VA audiologist in April 
2007, at which time the veteran's claims folder was available 
and reviewed.  Pure tone thresholds obtained for both ears 
were below those indicating the existence of VA hearing loss.  
Speech recognition scores were 96 percent for the right ear 
and 88 percent for the left ear, and although the examiner 
determined that the veteran's hearing loss did not meet VA 
disability criteria, the speech recognition score for the 
left ear clearly falls within the defined criteria for 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The 
examining VA audiologist noted that the veteran's hearing 
loss configuration did not support noise induced hearing 
loss, that there was only a generalized recollection of the 
veteran as to the onset of his tinnitus in 1955, no specific 
reported incident of acoustic trauma in service, no report of 
hearing loss or tinnitus at service discharge, and normal 
whisper tests at service separation.  On that basis, it was 
opined by the examiner that the veteran's hearing loss and 
tinnitus were not caused by or the result of his military 
noise exposure.  

The Board acknowledges and has considered the statements from 
the veteran regarding the onset of his hearing loss and 
tinnitus.  The veteran is competent to report what comes to 
him through his senses, e.g., experiencing some degree of 
hearing loss and ringing in his ears.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is 
no indication in the record that the veteran has had the 
relevant medical training to provide a diagnosis of a hearing 
loss disability as defined by 38 C.F.R. § 3.385 or 
competently speak to the question of the etiology of either 
disability.  Therefore, as a layperson, he is not competent 
to provide a medical opinion about causation.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  As a result, the veteran's 
conclusion is not probative to the critical issue in this 
case of whether his bilateral hearing loss and tinnitus are 
linked to remote in-service acoustic trauma.

In all, while the record supports a finding of acoustic 
trauma in service as well as a finding of current disability 
as to both hearing loss and tinnitus, there is no medical 
evidence of either disability until decades post-service and 
the medical evidence presented fails to link the veteran's 
bilateral hearing loss or tinnitus to his remote periods of 
service, inclusive of the acoustic trauma occurring therein.  
The veteran's private audiologist in no way furnishes an 
opinion as to a nexus between the entities in question and 
military service decades earlier and each of the VA examiners 
specifically excludes that possibility.  That is, the only 
competent opinions that address the contended causal 
relationships both weigh against such a nexus.  To that 
extent, a preponderance of the evidence weighs against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus and, as such, denial of each such claim is 
required.  Boyer, Mercado-Martinez, supra.  


ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Further medical input is found to be in order regarding the 
veteran's claims for service connection for residuals of a 
jaw injury and residuals of a cold injury of the upper and 
lower extremities.  The record reflects that the veteran was 
afforded a VA dental and oral examination by a VA dentist in 
February 2006, who concluded that the veteran's military 
records showed no evidence of trauma to the face, albeit 
without offering an opinion as to the existence of current 
disablement involving residuals of the claimed trauma or its 
nexus to service.  While it is true that service medical 
records do not reveal that medical assistance was sought at 
the time of the injury, the NPRC has conceded that the 
veteran's service medical records may be incomplete, due to 
the destruction of some of their holdings in a fire.  
Moreover, there is noted, albeit by history, on a separation 
medical examination in December 1952 that the veteran had an 
upper jaw injury in 1950 in which two incisor teeth were 
fractured, when he was struck by a crank from a power 
compressor.  Under the circumstances of this case, including 
the veteran's credible account of the in-service accident and 
its aftermath, the occurrence of upper jaw trauma and tooth 
injuries involving his two incisor teeth must be conceded.  
Moreover, a dental record, prepared by VA in March 1953 
discloses a fracture of tooth number eight, one of the two 
teeth the veteran indicates was damaged in the in-service jaw 
trauma.  As such, obtaining further medical examination and 
opinion is deemed advisable to clarify the existence of 
current disability of the jaw, if any, and its nexus to the 
in-service jaw trauma.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006). 

As well, the veteran alleges that he was exposed to extreme 
cold for an extended period while serving on active duty in 
Korea and, as a result, suffered injuries to each of his 
upper and lower extremities.  Such injuries are alleged to 
have led to the onset of arthritis of the knees, peripheral 
neuropathy, peripheral vascular disease, onychomycosis of the 
feet, joint pain, and cold sensitization.  Current VA 
treatment records disclose the presence of degenerative joint 
disease, knee arthralgia, and varicose veins, although the 
link, if any, between these entities and the veteran's in-
service cold exposure is not addressed by any medical 
professional.  As this is a case where there is a heightened 
duty to assist, based on incomplete service medical records, 
the Board finds it advisable to request a VA medical 
examination and opinion as to the issues presented by this 
claim.  Id. 

Accordingly, this portion of the appeal is REMANDED for the 
following actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims of service connection for 
residuals of a jaw injury with loss of 
teeth and for residuals of cold injuries 
to the upper and lower extremities, 
claimed as arthritis of the knees, 
peripheral neuropathy, peripheral 
vascular disease, onychomycosis of the 
feet, joint pain, and cold sensitization.  
The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate her claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in her possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  

The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA oral/dental examination in 
order to evaluated the nature and 
etiology of any residuals of a jaw injury 
in service, including but not limited to 
injuries to teeth numbers seven and 
eight.  Such examination should be 
performed in light of the Board's finding 
that the veteran sustained in-service 
trauma of his upper jaw in or about 1950 
in which two incisor teeth were 
fractured.  The claims folder should be 
made available to the examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  

On the basis of a review of the claims 
folder and medical history, and the 
conduct of a clinical/dental examination 
and any indicated testing, the examiner 
is asked to address each of the following 
questions, furnishing where appropriate a 
medical opinion, with full supporting 
rationale:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran has residuals of an 
undisputed in-service jaw 
injury, to include damaged or 
lost teeth?

4.  The veteran should also be afforded 
VA vascular, orthopedic, neurological and 
skin examinations in order to ascertain 
the nature and etiology of claimed cold 
injuries to each upper and lower 
extremity, which the veteran claims 
resulted in arthritis of the knees, 
peripheral neuropathy, peripheral 
vascular disease, onychomycosis of the 
feet, joint pain, and cold sensitization.  
The claims folder should be made 
available to the examiner(s) for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  Such 
examination(s) should include a 
comprehensive clinical evaluation, and 
any and all indicated testing, followed 
by entry of all pertinent diagnoses 
relating to the residuals of claimed in-
service cold exposure of each upper and 
lower extremity.  Whether any claimed 
disorder, such as arthritis of the knees, 
peripheral neuropathy, peripheral 
vascular disease, onychomycosis of the 
feet, joint pain, and cold sensitization 
is present should be fully addressed.

The examiner(s) is (are) asked to furnish 
opinions, with full supporting rationale 
as to the following:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's in-service cold 
exposure led to the onset of 
current disability of any upper 
or lower extremity, including 
but not limited to arthritis of 
the knees, peripheral 
neuropathy, peripheral vascular 
disease, onychomycosis of the 
feet, joint pain, and/or cold 
sensitization? 

The examiner(s) is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.   
More likely and as likely support the 
claim; less likely weighs against the 
claim.

5.  Lastly, the remaining issues on 
appeal should be readjudicated on the 
basis of all pertinent evidence and all 
governing legal criteria.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


